Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-2, 4, 6, 10, 12, 14, 18, 20, 23, 25-27, and 30-31 in the reply filed on 06/27/2022 is acknowledged.  The traversal is on the grounds that Group 1 and Group 2 are related to each other as different aspects of a single invention, which, when considered as a whole, defines a contribution over the prior art and that search and consideration of all groups would not impose a serious burden on the Examiner.  This is not found persuasive because the technical features that are shared or linked between Groups 1-2 is generating at least one pulse of light and emitting it towards a sample; receiving a light emitted from the sample in response to receiving the at least one pulse of light and generating an electronic signal associated with the received light; and estimating the number of photoactive cells in the sample by calculating the distribution of variable fluorescence values of the plurality of sub-samples about the mean value. These shared technical feature are not  special technical features as it does not make a contribution over the prior art in view of Bernd et al. (US 2012/0208264 A1) (see Office Action filed 04/26/2022, page 4).  MPEP 1850 (II) states that whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step.
Furthermore, in response to applicant’s arguments that search and consideration of all groups would not impose a serious burden, the restriction is being treated under 35 U.S.C. 371 (unity of invention analysis) and not 35 U.S.C. 111(a) (independent and distinct analysis) (see MPEP 823). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 61-62, 65, 74, and 76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/27/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the instance where the device comprises a removable blocking member and a valve (see claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Note that functional limitations are emphasized in italics hereinafter.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this instant case, in claim 31, “a means for eliminating live cells” is being interpreted as a ballast water treatment system (specification, page 29, line 26-27) and equivalents thereof.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 10, 12, 14, 18, 20, 23, 25-27, and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 1, the broadest reasonable interpretation of a controller includes a controller that is capable of estimating the number of photoactive cells in the sample by calculating the distribution of variable fluorescence [Fv] values of a predetermined number of sub-samples about the mean Fv value (see MPEP 2114(IV) regarding computer-implemented functional claim limitations). The specification does not disclose enough information for one of ordinary skill in the art to provide a controller configured to estimate the number of photoactive cells in the sample by calculating the distribution of variable fluorescence [Fv] values of a predetermined number of sub-samples about the mean Fv value. 
The specification does not provide direction as to how the controller is able to estimate a number of photoactive cells in the sample by calculating the distribution of Fv values about the mean Fv value. The specification discloses that the number of cells within the sample is then estimated in step S1014 by integrating the distribution calculated in step S1012 and shown in Fig. 13 (page 29, lines 15-16). However, the step of estimation is unclear. I.e. it is unclear how the distribution is used to arrive at estimated values of the number of cells. There appears to be a missing essential step, calculation, algorithm, or equation that allows for the estimation. The specification mentions an example of an algorithm for estimating the concentration of cells (page 31, lines 5-27). However, the algorithm is described as using estimated cell density to calculate an estimate of the number of cells, wherein the estimated cell density is generated by analysis of the distribution of Fv values. It is unclear how the analysis of the distribution is performed and the calculations involved to arrive at the estimated number of cells. Thus, the amount of direction provided by the inventor is insufficient for performing the full scope of claim 1.
Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 1. Thus, claim 1 is not enabled by the disclosure. Claims 2, 4, 6, 10, 12, 14, 18, 20, 23, 25-27, and 30-31 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 10, 12, 14, 18, 20, 23, 25-27, and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “a sample”, in line 3. Since a sample is established in lines 1-2, it is unclear if the sample of line 3 is the same or different from the sample of lines 1-2. Claims 2, 4, 6, 10, 12, 14, 18, 20, 23, 25-27, and 30-31 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 6, claim 6 recites the limitation "the mean" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 6, claim 6 recites the limitation "the distribution of distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 14, claim 14 recites “a value” in line 7. Since a “blocking member” is established in line 6, it is unclear if the valve is the same or different from the blocking member. Are both the blocking member and the valve present? Claim 18 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 18, claim 18 recites the limitation “a sub-sample” in line 2. Since a sub-sample is established in claim 1, it is unclear if the sub-sample of claim 18 is the same or different from the sub-sample of claim 1.
Regarding claim 18, claim 18 recites the limitation “…and if the variable fluorescence is less…and is greater…, the valve is closed” in lines 3-5. It is unclear if this limitation is performed by the controller or if it is just a functional limitation of the overall cell counting device. There limitation appears to be incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The omitted elements are: how the conditional limitation as stated above is related to the overall cell counting device. It is suggested to recite the “…and if the variable fluorescence…, the controller is configured to close the valve…” to properly establish the computer-implemented functional claim limitation (see MPEP 2114(IV)).
Regarding claim 18, claim 18 recites the limitation “the cell counting device is configured to switch…” in lines 5-6. Since a controller is established to be configured to perform steps, it is unclear if the limitation “is configured to switch…” is a functional limitation of the overall cell counting device, or if it is a limitation of the controller. It is suggested to incorporate the “controller is configured to switch…” to properly establish the computer-implemented functional claim limitation (see MPEP 2114(IV)).
Regarding claim 18, claim 18 recites the limitation “at an increased frequency” in lines 8-9. It is unclear if “at an increased frequency” is related to “to switch” or “the first mode of operation”. Is the switching occurring at an increased frequency? There appears to be a missing essential element that amounts to a gap between the elements, i.e. what is “frequency” related to? Pulses of light? How is pulses of light related to the first mode of operation?
Regarding claim 27, claim 27 recites the limitation “calculate an average Fv per cell for the cells” in line 3. Is “per cell” referring to each cell in the cell group (e.g. each individual phytoplankton cell for the group of phytoplankton cells)? Or is “per cell” referring to the type of cell (e.g. calculating an average Fv for each type of cell of the different cell types of different sizes)? Claim 30 is rejected by virtue of its dependence on a rejected base claim.
Regarding claim 27, the term “too small” in line 7 is a relative term which renders the claim indefinite. The term “too small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 30 is rejected by virtue of its dependence on a rejected base claim.
Regarding claim 31, claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the cell counting device comprising the controller that is configured to control. It is suggested to incorporate the “controller is configured to control…” to properly establish the computer-implemented functional claim limitation (see MPEP 2114(IV)).
Regarding claim 31, claim 31 recites the limitation "the estimated cell density" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 12, 14, 23, 26, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernd et al. (US 20120208264 A1).
Regarding claim 1, Bernd teaches a cell counting device (abstract; Fig. 2) for estimating the number of photoactive cells in a sample (abstract teaches calculating the number of phytoplankton cells), the device comprising: 
a chamber (Fig. 2, cuvette) for receiving a sample; 
at least one light source (Fig. 2, LED) capable of generating at least one pulse of light and to emit the at least one pulse of light towards a section of the chamber (paragraph [0020]), wherein the section of the chamber comprises a sub-sample of the sample (paragraphs [0077]-[0078] teach the cuvette comprises water to be tested and an inlet and outlet for continuous delivery of water to be tested, thus the water in the cuvette is a sub-sample of a sample); 
a light detector (Fig. 2, Detector) capable of receiving light emitted from the sub-sample in response to receiving the at least one pulse of light and to generate an electronic signal associated with the received light (paragraph [0020] teaches the detector detects the fluorescence); and 
a controller (Fig. 2, “Controller”) configured to: estimate the number of photoactive cells in the sample by calculating the distribution of variable fluorescence [Fv] values of a predetermined number of sub-samples about the mean Fv value (Fig. 3 shows a calculation of distribution of Fv values of a number of sub-samples; claim 29 and paragraph [0022] teach that the number of living phytoplankton cells or organisms can be calculated as a function of the variable fluorescence; paragraph [0065] teaches the variable fluorescence is calculated by using an average of the minimal fluorescence F0 and/or an average of the maximal fluorescence Fm. Averaging F0 and Fm first and then calculating the variable fluorescence from the difference of the F0 and Fm values is exactly the same, according the commutative law, as calculating at first the variable fluorescence from the difference of F0 and Fm and by then averaging the variable fluorescence values).
Regarding claim 2, Bernd further teaches wherein the at least one light source is capable of generating a plurality of pulses of light (paragraph [0020]), and the light detector is capable of receiving light from the sub-sample at time intervals less than the duration of each pulse of light to form a light signal (paragraph [0020]).
Note that the limitations of “optionally…” is interpreted as not being required by the claim due to the optional statement. The limitations of “optionally…” are not accorded patentable weight.
	Regarding claim 4, Bernd further teaches wherein calculating the distribution comprises the controller being configured to calculate and store the Fv value of each sub-sample in the predetermined number of sub-samples (Fig. 3; claim 38 recites a memory unit storing the variable fluorescence; paragraph [0022] teaches the control unit calculating the variable fluorescence).
Note that the limitations of “optionally…” is interpreted as not being required by the claim due to the optional statement. The limitations of “optionally…” are not accorded patentable weight.
Regarding claim 12, Bernd teaches wherein the cell counting device is coupled to a ballast water treatment system (paragraph [0032] teaches analysis of an inlet and outflow of a ballast water treatment system), and the controller is configured to perform an action comprising controlling the ballast water treatment system to eliminate live cells (paragraphs [0073]-[0074] teaches a treatment method for removing/disinfecting the cells; paragraph [0008]). 
Note that the alternative limitation of “or wherein the cell counting device is coupled to an external display device”, is not required by the claim due to the alternative statement. Thus, the limitations of the “or” statement and “the controller is configured to perform an action comprising controlling the external display device to display a message” are not accorded patentable weight.
Regarding claim 14, Bernd further teaches the device further comprising an outlet (Fig. 2, “outlet”) in fluid communication with the chamber for draining the sample from the chamber, further comprising an inlet (Fig. 2, “inlet”) in fluid communication with the chamber, arranged such that water can continuously flow from the inlet, through the chamber, to the outlet in a first mode of operation, 
wherein the chamber comprises a removable blocking member (paragraph [0082], “controllable valve” ) for blocking the inlet or the outlet to allow a discrete sample to be measured in a second mode of operation.
Note that the limitations of “optionally…” is interpreted as not being required by the claim due to the optional statement. The limitations of “optionally…” are not accorded patentable weight.
Regarding claim 23, Bernd further teaches wherein the cells are biological fluorophores, wherein the sample is ballast water, and the cells are phytoplankton (paragraphs [0031]-[0032] teaches the phytoplankton, Tetraselmis sueica, in a ballast water treatment system).
Regarding claim 26, it appears that Bernd teaches wherein the volume of each sub-sample is between 0.5% and 50% of the sample volume (paragraph [0078] teaches continuous or cycled delivery stream of water to be tested; paragraph [0062] teach that several individual measurements are made; thus, it is inherent that the volume of each sub-sample, i.e. in the cuvette, is a fraction of a total volume that is continuously delivered and the volume would be between 0.5% and 50% of the sample volume, e.g. having between 2-200 sub-samples of a total sample).
Regarding claim 31, Bernd teaches a system comprising: 
a ballast water treatment system (paragraph [0032], “ballast water treatment system”); and 
the cell counting device according to claim 1 (see above claim 1), wherein the cell counting device is configured to control the ballast water treatment system to activate a means for eliminating live cells if the estimated cell density exceeds a cell density threshold (paragraphs [0073]-[0074] teaches a treatment method for removing/disinfecting the cells is controlled as a function of the calculated number of cells; paragraph [0008]; Fig. 3 shows number of cells per milliliter, i.e. cell density).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bernd as applied to claim 1 above.
Regarding claim 12, in an alternative interpretation that the external display device is required, Bernd fails to explicitly teach an external display device and the controller is configured to perform an action comprising controlling the external display device to display a message. Bernd does teach an alarm may be triggered automatically by monitoring for a predefined limit value (paragraph [0072]) and an alarm output to a PLC (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernd to provide an external display device and the controller is configured to perform an action comprising controlling the external display device to display a message. Doing so would utilize known concepts of alarms, as taught by Bernd, and structures for notifying an individual (e.g. displays, screens), which would have a reasonable expectation of successfully alerting a user.
Regarding claim 26, if it is determined that Bernd fails to explicitly teach wherein the volume of each sub-sample is between 0.5% and 50% of the sample volume, Bernd teaches the test space is embedded in a continuous or cycled delivery stream of water to be tested (paragraph [0078]) and a various amounts of measurements (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernd to provide wherein the volume of each sub-sample is between 0.5% and 50% of the sample volume. One of ordinary skill in the art would have arrived at the claimed limitation through routine experimentation (see In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)) to optimize the size of the cuvette and the number of sub-samples measured from the total sample volume for proper data analysis.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bernd as applied to claim 14 above, and further in view of Lin (US 8820538 B1).
Regarding claim 18, Bernd further teaches wherein the controller is configured to calculate the variable fluorescence of a sub-sample while the cell counting device operates in the first mode of operation (paragraph [0025] teaches continuous online monitoring of a continuous delivery stream, thus it is implied that the value is open to have a continuous delivery stream, i.e. first mode of operation).
While Bernd teaches that a valve is controllable to interrupt a continuous delivery process for a period of time of a measurement by a fluorometer (paragraph [0082]) and that if a limit value is exceeded an alarm is delivered (paragraph [0023]), Bernd fails to teach if the variable fluorescence is less than a first Fv threshold and is greater than a second Fv threshold being less than the first Fv threshold, the valve is closed and the cell counting device is configured to switch to operate in the second mode of operation.
Lin teaches an apparatus and method for sorting and dispensing microparticles through a flow path (abstract) comprising analyzing the sample with fluorescence (column 4, lines 30-36). Lin teaches that if a cell does not meet a preset criteria, such as size, shape and fluorescence intensity, a valve remains closed (column 10, lines 46-50). 
Since Lin teaches measuring fluorescence, a continuous delivery process of a sample, and a valve, similar to Bernd, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernd to incorporate the teachings of Lin to provide if the variable fluorescence is less than a first Fv threshold and is greater than a second Fv threshold being less than the first Fv threshold, the valve is closed and the cell counting device is configured to switch to operate in the second mode of operation. Doing so would utilize known concepts of limit values as taught by Bernd and Lin, to close the valve, which would have a reasonable expectation of interrupting the continuous delivery process for a period of time of a measurement by a fluorometer as taught by Bernd. Furthermore, one of ordinary skill would have modified Bernd in view of Lin to open or close a valve depending on if the measured Fv is within a threshold range through routine experimentation to optimize the time of measurement as taught by Bernd. 
Note that the limitations of “optionally…” is interpreted as not being required by the claim due to the optional statement. The limitations of “optionally…” are not accorded patentable weight.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bernd as applied to claim 1 above, and further in view of Hosaka et al. (EP 2889365).
Regarding claim 20, Bernd fails to teach the device further comprising a stirrer configured to stir the sample, such that each sub-sample is exchanged with the sample.
Hosaka teaches an examination apparatus for microorganisms for measuring an amount of microorganisms in a sample solution (abstract), wherein the apparatus comprises a stirring and mixing means (abstract). Hosaka teaches that stirring allows for measurement to be performed easier and more quickly (paragraphs [0035] and [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernd to incorporate the teachings of Hosaka to provide the device further comprising a stirrer capable of stirring the sample, such that each sub-sample is exchanged with the sample. Doing so would utilize known concept of mixing samples for measurement, which would have a reasonable expectation of successfully improving sample measurement as taught by Hosaka.

 Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bernd as applied to claim 1 above, and further in view of Ram et al. (US 20150211043 A1).
Regarding claim 25, Bernd fails to teach wherein the cells comprise a photoactive organic dye.
Ram teaches an automated device testing organisms in ballast water (paragraph [0103], abstract). Ram teaches the analysis and measurement of organisms can use organic dyes, such as FDA (paragraph [0106]). Ram teaches that the fluorescence in the organisms fades quickly, most likely due to leaking of the fluorescent product fluorescein out of the live organisms. Ram teaches the use of FDA enhances the ability of ballast water treatment systems to detect low concentrations of organisms (paragraph [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernd to incorporate the teachings of Ram to provide wherein the cells comprise a photoactive organic dye. Doing so would improve detection of organisms at low concentrations. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bernd as applied to claim 1 above, and further in view of Briski et al. (Briski et al., “Evaluating efficacy of a ballast water filtration system for reducing spread of aquatic species in freshwater ecosystems”, Management of Biological Invasions, 2014, 5, 3, 245-253).
Regarding claim 31, if it is determined that Bernd fails to teach wherein the cell counting device is configured to control the ballast water treatment system to activate a means for eliminating live cells if the estimated cell density exceeds a cell density threshold (paragraphs [0073]-[0074] teaches a treatment method for removing/disinfecting the cells is controlled as a function of the calculated number of cells; paragraph [0008]; Fig. 3 shows number of cells per milliliter, i.e. cell density), Briski teaches analysis of ballast water and ballast water treatment system (abstract). Briski teaches cell density, i.e. density of organisms, was used as a parameter for analysis (see pages 247-248, section “Analysis of phytoplankton”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernd to incorporate the teachings of Briski to provide wherein the cell counting device is configured to control the ballast water treatment system to activate a means for eliminating live cells if the estimated cell density exceeds a cell density threshold. Doing so would utilize known parameters for measuring organisms in ballast water, i.e. cell density, which would have a reasonable expectation of providing a threshold parameter for determining whether or not to activate a ballast water treatment system. 

Allowable Subject Matter
Claims 6, 10, 27, and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Bernd fails to teach wherein if an Fv value for each of the predetermined number of sub-samples is stored, the controller is configured to calculate the mean of the stored Fv values, and store the distribution of distance from the mean of each Fv value.
A reference Gollasch et al. (Gollasch et al. “Quantifying indicatively living phytoplankton cells in ballast water samples — recommendations for Port State Control”, Marine Pollution Bulletin 101, 2015, 768-775) teaches analyzing phytoplankton in ballast water samples (abstract). Gollasch teaches counting phytoplankton concentration under epifluorescence microscopes with FDA. While Gollasch teaches calculating the mean of stored Fv values and the standard deviation and coefficient of variation for the Fv values, Gollasch fails to teach storing the distribution of distance from the mean of each Fv value.
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 6. Thus, claim 6 is deemed allowable. Claim 10 is deemed allowable based on its dependency on claim 6.
Note that the limitations of “optionally…” is interpreted as not being required by the claim due to the optional statement. The limitations of “optionally…” are not accorded patentable weight.
Regarding claim 27, Bernd further teaches wherein the sample comprises cells of different sizes (paragraph [0060]). 
Bernd fails to teach the controller is further configured to calculate an average Fv per cell for the cells contributing to the distribution, wherein the controller is further configured to estimate the Fv attributable to the cells that contribute to the distribution, wherein the controller is further configured to subtract the Fv attributable to the cells that contribute to the distribution from the total Fv to estimate the Fv attributable to cells having a threshold Fv per cell that is too small to contribute to the distribution.
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 27. Thus, claim 27 is deemed allowable. Claim 30 is deemed allowable based on its dependency on claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797